Case 1:20-cv-00475-DKW-KJM Document 1-4 Filed 11/04/20 Page 1 of 1   PageID #: 41




                                   Title          Type        Certificate
             OWNER
                                                               Number
                                    Ava         Screenplay   PAu003943693
          Eve Nevada, LLC
                                                 Motion
          Eve Nevada, LLC           Ava                      PA0002235557
                                                 Picture
                              Rambo V: Last      Motion        PA2202971
             Rambo V
                                 Blood           Picture
          Productions, Inc.

                                  Exhibit “3”
